DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 36-38 and 45 in the reply filed on 10/26/2021 is acknowledged.  The traversal is on the ground(s) that no unity of invention objection was raised in the PCT application, even over Franz reference of DE 20 2016 103 817 U1.  This is not found persuasive because the all written opinions on the international level and its opinions in the International Preliminary Examination Report (IPER) therein sustains no bearings against this current application on Elected states level.  With respect to applicant’s remarks on claimed limitations elongated padded element as common technical feature, such remarks deems persuasive, thereby the claims classified in Group III are vacated, as such rendering claims 39-40, 43-44, 47, and 53-55 in Group II and IV haven been withdrawn from consideration as they are drawn to non-elected invention.  Further, claim 58 has also been withdrawn from consideration as it depends from withdrawn claim 55.
The requirement among Groups I-II and IV still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 32-38, 41-42, 45-46, 48-52, 56-57, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: upper part, central part, and lower part relative to the first material and second material.
Claim 32 recites the limitation "the garment" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the underlying body part" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 33-38, 41-42, 45-46, 48-52, 56-57, and 59 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 32-34, 41-42, 46, 49, 51-52, 56-57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Babic (U.S. Patent No. US 2016/0008178 A1) in view of Gordon (U.S. Patent Application publication No. US 2006/0211968 A1).
	Regarding independent claim 32, Figures 1-14 in Babic discloses applicant’s claimed compression garment for a body, comprising:
an upper part having a first opening adapted to receive a body part (Figures 1-14 illustrates an upper part of sleeved compression garment having a first opening for receiving a person’s leg);
a central portion (Figures 1-14 illustrates the sleeved compression garment having length, hence having a middle/central portion thereof);
a lower part (Figures 1-14 illustrates the sleeved compression garment having length, hence having a lower part thereof);
an inner surface adapted to face said body part (Figures 1-14 illustrate the sleeve compression garment contacting the body part, hence having an inner surface);
a first material (sleeve 2 is made of a first material);
an elongated gap (Figure 14b illustrates an elongated gap upon zipper 24 is opened) arranged in said first material and disposed substantially in a longitudinal direction of the compression garment, said elongated gap having a first side edge and a second side edge (edges of zipper);
a second material (25) arranged and disposed between and attached to said first and second side edge such that said second material (25) essentially covers or fills said elongated 
a tensioning device (zipper 24) adapted to adjust the level of compression of the garment on said body part, said tensioning device (24) being arranged in or across said elongated gap on the outside of said compression garment and outside said second material disposed in said elongated gap, on the side facing away from the underlying body part when in use, such that operating said tensioning device will close or open said elongated gap,
wherein said first material and said tensioning device are attached to each other attachment points arranged along said first and second side edges of said elongated gap (see Figure 10).
Babic does not discloses said compression garment further comprises an elongated padded element, said padded element being arranged on an outer surface of said second material (25).
	However, Figures 1-8 in Gordon teaches analogous compression garment for the limb, Figures 2 and 4-6 illustrates an elongated padded element (300) being arranged on an outer surface of tongue/gusset (260).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to incorporate Gordon’s elongated padded element on outer surface of Babic’s second material (25), as padded element maintains the circumferential integrity of the garment about the ankle joint complex (paragraph 0030, Gordon).
	Regarding claim 33, the combination of Babic/Gordon, presented above, discloses applicant’s claimed compression garment comprising all features as recited in these claims, 
Regarding claim 34, the combination of Babic/Gordon, presented above, discloses applicant’s claimed compression garment comprising all features as recited in these claims, wherein said elongated gap further extends at least partly into the lower part (see Figures 1-14 in Babic).
Regarding claim 41, the combination of Babic/Gordon, presented above, discloses applicant’s claimed compression garment comprising all features as recited in these claims, wherein said first material comprises a knitted fabric (paragraph 0083 in Babic describes knitted material).
Regarding claim 42, the combination of Babic/Gordon, presented above, discloses applicant’s claimed compression garment comprising all features as recited in these claims, wherein said first material comprises a woven fabric (paragraph 0083 in Babic describes knitted material which is woven fabric).
Regarding claim 46, the combination of Babic/Gordon, presented above, discloses applicant’s claimed compression garment comprising all features as recited in these claims, further comprising nonmetallic polymer elements (stiffener 22, Figure 10 in Babic) in the form of bands or membranes coupled to the first material in parallel interaction.
Regarding claim 49, the combination of Babic/Gordon, presented above, discloses applicant’s claimed compression garment comprising all features as recited in these claims,  wherein said padded element is formed by a knitted pattern adapted to provide padding (paragraph 0030, Gordon).

Regarding claim 51, the combination of Babic/Gordon, presented above, discloses applicant’s claimed compression garment comprising all features as recited in these claims, further comprising a second elongated gap (see Figures 14a-14b) in said first material, 
said second gap having a third side edge and a fourth side edge, said second elongated gap being elongated and disposed substantially in the longitudinal direction of the compression garment, 
a third material (5) arranged and disposed between and attached to said third and fourth side edge such that said third material essentially covers or fills said second elongated gap,
a second tensioning device (4) adapted to adjust the level of compression of the garment on said body part, and
said second tensioning device (4) being arranged in or across said second elongated gap such that operating said tensioning device will close or open said second elongated gap, said tensioning device (4) being arranged on the outside of said compression garment.
Regarding claim 52, the combination of Babic/Gordon, presented above, discloses applicant’s claimed compression garment comprising all features as recited in these claims, wherein said second gap extends through at least part of the central portion and further extends partly into, the upper part (see Figures 14a-14b in Babic).
Regarding claim 56, the combination of Babic/Gordon, presented above, discloses applicant’s claimed compression garment comprising all features as recited in these claims, further comprising an elongated padded element (Gordon teaching), said padded element arranged on an outer surface of said third material.
Regarding claim 57, the combination of Babic/Gordon, presented above, discloses applicant’s claimed compression garment comprising all features as recited in these claims,  
Regarding claim 59, the combination of Babic/Gordon, presented above, discloses applicant’s claimed compression garment comprising all features as recited in these claims, wherein said third material is elastic (paragraph 0016 in Babic discloses gusset 5, 25 is made of elastic material).

Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Babic (U.S. Patent No. US 2016/0008178 A1)/Gordon (U.S. Patent Application publication No. US 2006/0211968 A1), in view of Adams (WO 2005/094738 A2).
	Regarding claim 35, the combination of Babic/Gordon, presented above, discloses applicant’s claimed compression garment for the body, comprising all features as recited in these claims including the upper part  having the first opening (see Figures 1-14 in Babic).
	The combination does not discloses wherein said upper part includes a band which completely surrounds the first opening.
	However, Figures 1-2 in Adams teaches the upper part (6) includes a band (5), page 14 lines 1-4.
	Therefore, it would have been obvious to one of ordinary skill in the art to modify Babic/Gordon’s upper portion to include a band, taught by Adams, as such band grip onto the person’s leg to prevent dislodging of the garment.
	Regarding claims 36-38, the combination of Babic/Gordon/Adams, presented above, does not teach the elastic of the band relative to the first material.

Therefore, it would have been obvious to one of ordinary skilled in the art prior to applicant’s effective filing date to construct a suitable elasticity to the application and or the function of preventing dislodging of the garment from the user’s body part.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Babic (U.S. Patent No. US 2016/0008178 A1)/Gordon (U.S. Patent Application publication No. US 2006/0211968 A1), in view of Bruce (U.S. Patent No. 1, 335,273).
	Regarding claim 48, the combination of Babic/Gordon, presented above, discloses applicant’s claimed compression garment for the body, comprising all features as recited in these claims including the tentioning device (zipper 4, 24, see Figures 1-14 in Babic).
	The combination does not disclose wherein said tensioning device comprises a lacing arrangement.
	However, Figure 1 in Bruce teaches an analogous tensioning device comprises a lacing arrangement.
One of ordinary skill in the art would have recognized Bruce teaching as one of well-known equivalents for fastening and tensioning.
Therefore, it would have been obvious to one of ordinary skill in the art to substitute Bruce's well-known lacing arrangement for Babic/Gordon’s tensioning device, as such substitution deems to produce predictable results of tensioning the compression device, which provides no unusual and unobvious, and is therefore deems to fall within purview of ordinary technique absent a showing of unexpected results.
Allowable Subject Matter
Claims 45 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.